Appeal from a decision and award of the State Industrial *1029Board commuting an award for permanent total disability in favor of claimant and directing the commuted amount be paid into the Aggregate Trust Fund pursuant to section 27 of the Workmen’s Compensation Law. Claimant suffered accidental injuries arising out of and in the course of his employment which resulted in one hundred per cent permanent loss of vision of the right eye and eighty per cent permanent loss of vision of the left eye. The State Industrial Board found that this constituted permanent total disability. The only point made by the appellant is that the award should not have been commuted and the commuted award directed to be paid into the Aggregate Trust Fund upon the ground that the statute requires the loss of a member and not merely the loss of use of a member as the basis for such commutation. Award unanimously affirmed, with costs to the State Industrial Board. Present—Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.